Citation Nr: 0715670	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  05-01 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for a skin disorder, including folliculitis and 
chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  He served in the Republic of Vietnam from October 11, 
1969 to October 11, 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board notes that in a VA Form 9 received in December 
2004, the veteran withdrew his claims for entitlement for 
service connection for tinnitus of the right ear and sleep 
apnea.  38 C.F.R. § 20.204 (2006).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  In a February 1997 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for a 
skin disorder; the veteran was informed of this decision the 
same month, but did not file a notice of disagreement (NOD) 
within one year of notification.

2.  Evidence added to the record since the February 1997 
rating decision is not new evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for a skin disorder.



CONCLUSIONS OF LAW

1.  The February 1997 rating decision, denying service 
connection for a skin disorder, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  No new and material evidence has been received, since the 
February 1997 rating decision, sufficient to reopen the 
veteran's claim for service connection for a skin disorder.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  A June 2002 VA 
notice and duty to assist letter satisfied VA's duty to 
notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as 
it informed the appellant of what evidence was needed to 
establish new and material evidence for service connection 
(under the correct standard), of what VA would do or had 
done, and what evidence he should provide, asked the veteran 
to send in information describing additional evidence or the 
evidence itself, and informed the appellant that it was his 
responsibility to help VA obtain evidence maintained by state 
or local governmental authorities and medical, employment or 
other non-government records necessary to support his claim.  
Therefore, VA has fulfilled its specific duties to notify the 
claimant with regard to new and material evidence.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish an initial 
disability rating or an effective date, if the claims seeking 
service connection were granted on appeal.  Since the claim 
to reopen is being denied, no disability rating or effective 
date will be assigned, so the Board finds that there can be 
no possibility of any prejudice to the claimant under the 
holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

The Board finds that the evidence of record -- service 
medical records, VA and private medical treatment records, 
and lay statements -- is adequate for determining whether the 
criteria for the new and material evidence claim has been 
met.  A review of the claims file shows that VA made several 
attempts to obtain private treatment records.  In July, 
September, and October 2002, the VA requested the veteran's 
treatment records from S. P. Sells, M.D., and B. J. 
Siedlecki, M.D.  However, no reply was received from the 
physicians.  In September and October 2002 notice letters, VA 
informed the veteran that VA had not received a response from 
Dr. Sells and Dr. Siedlecki regarding his treatment and that 
it is ultimately the responsibility of the claimant to 
provide evidence to support a claim for disability.  The 
veteran did not provide any additional information regarding 
the private physicians that would aid the VA in obtaining his 
medical treatment records.  The Board reminds the veteran 
that the duty to assist is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Also, the Board observes 
that, where records are unavailable, "VA has no duty to seek 
to obtain that which does not exist."  Counts v. Brown, 6 
Vet. App. 473, 477 (1994).  The claims file contains a DA 
Form 2496, which states that a search for the veteran's 
missing service medical records returned negative results.  

Given the above, the Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence which might 
be relevant to the issues on appeal and that VA has 
satisfied, to the extent possible, the duty to assist.  It 
follows that the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Analysis

New and Material Evidence

Whether new and material evidence has been presented is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

In this regard, the Board observes that, in a February 1997 
rating decision, the RO initially denied direct and 
presumptive service connection for a skin disorder, noting 
that there was no medical evidence linking the claimed 
disorder to active service.  Further, there was no diagnosed 
disorder that falls under 38 C.F.R. § 3.309 (e) as a disease 
associated with exposure to certain herbicide agents.  The 
veteran was informed of this decision the same month and did 
not submit a NOD within one year of notification.  Therefore, 
the February 1997 rating decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.1103 (2006).  
In May 2002, the veteran asked to reopen his claim for 
service connection for a skin disorder, to include 
folliculitis and chloracne due to his service in the Republic 
of Vietnam.  In a January 2003 rating decision, the subject 
of this appeal, the RO determined that no new and material 
evidence had been received to reopen the veteran's claim.  
The RO further determined that service connection was not 
warranted for a skin disorder.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a) (2006).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2006).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.  Second, once the definition of new and material 
evidence is satisfied and the claim is reopened, the Board 
may then determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  38 
U.S.C.A. §§ 5108, 5103A(f) (West 2002 & Supp. 2006).   

If the evidence is not new and material, the inquiry ends and 
the claim cannot be reopened.  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for that final disallowance of the 
claim.  Id.  

The evidence secured since the February 1997 rating decision 
includes private treatment records from Marvel Clinic between 
July 1991 and June 2002, K. Clark, M.D., between August 1999 
and July 2002, and Bedford County Medical Center in July 
2002.  The claims file also contains VA treatment records 
from the VA Medical Center (VAMC) in Nashville, between 
October 2002 and December 2003.  Further, a dermatology 
article has been submitted by the veteran.  

Treatment records as a whole show that the veteran has a 
current diagnosis of folliculitis and received treatment for 
the disorder since the February 1997 rating decision.  These 
treatment records are new in that they are not redundant of 
other evidence considered in the previous rating decision; 
however, a diagnosis of a folliculitis was already considered 
in the February 1997 rating decision.  The newly submitted 
evidence is not considered material because it does not 
provide evidence of a medical nexus opinion to satisfy the 
veteran's service connection claim.  Further, although the 
veteran claims that he has chloracne, the newly submitted 
treatment records do not contain evidence of a diagnosis for 
such a condition.  Without a newly diagnosed disorder, which 
falls under 38 C.F.R. § 3.309 (e) as a disease associated 
with certain herbicide exposure, the evidence is not material 
in determining the presumptive provisions for the veteran's 
service connection claim.  

The Board acknowledges that the appellant submitted a copy of 
a dermatology article on chloracne disease, which he alleges 
that he has.  The Board does not assign this type of evidence 
much weight.  Medical treatise evidence, however, can provide 
important support when combined with an opinion of a medical 
professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  
In this case, the evidence fails to show that the veteran has 
chloracne.  

Therefore, new and material evidence sufficient to reopen the 
appellant's claim for service connection for a skin disorder 
has not been received and the claim to reopen a previously 
denied claim for direct service connection for a skin 
disorder is denied.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.




ORDER

As new and material evidence has not been received, the claim 
of entitlement to direct service connection for a skin 
disorder, including folliculitis and chloracne, is not 
reopened.  The appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


